Title: John Adams’ Instructions Respecting a Peace Treaty with Great Britain, 16 October 1779
From: President of Congress,Huntington, Samuel
To: Adams, John


     
     Philadelphia, 16 October 1779. printedJA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:181–183.
     Although dated 16 October, the instructions had been adopted on 14 August (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 14:956–960). Controversy over who was to be named to negotiate the peace treaty and who was to undertake the mission to Spain had delayed their being copied for transmission to John Adams. The sine qua non of the instructions was that no negotiations could take place unless the British government agreed to negotiate with Adams as the representative of an independent, sovereign state. Adams was also required to ensure that the peace treaty did not conflict with the existing French alliance and that the western boundary was the Mississippi River. Although the cession of Canada and Nova Scotia to the United States and a guarantee of American fishing rights were listed as desirable objects in a peace treaty, John Adams was not to consider them as ultimata in the negotiations. Finally, Adams could agree to a truce during the negotiations so long as all British forces were withdrawn from the United States. See also John Adams’ commission, dated 29 September, to negotiate an Anglo-American peace treaty (calendared above), and the index for additional information regarding the formulation of the instructions and the controversy surrounding them. John Adams received the instructions as an enclosure in the letter of 20 October from the president of the congress (below).
    